DAVIDSON, P. J.
Appellant was convicted of violating the local option law; his p-un-*291ishment being assessed at one year’s confinement in the penitentiary.
The only bill of exceptions found in the record was reserved to the action of the court overruling the motion for new trial. This adds nothing to the matters contained in the motion for new trial, and does not strengthen anything connected with the action of the court in this respect. The motion for new trial is based mainly upon the sufficiency of the testimony to support the conviction. This is set out in different ways in four or five paragraphs of the motion. The evidence is before us, and is very brief. The state proved that appellants sold some alcohol to the alleged purchaser, whose name was Cleveland Giles. This was denied by appellant. The Jury solved the question in favor of the state’s evidence. It was an issue squarely and fairly presented, and we do not feel justified in disturbing the finding of the jury.
The judgment, therefore, will he affirmed.

<a=>Por other eases see same tonic and KEY-NUMBER in all Key-Numbered Digests and Indexes